UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 001-32501 REED'S INC. (Exact name of registrant as specified in its charter) Delaware 35-2177773 (State of incorporation) (I.R.S. Employer Identification No.) 13000 South Spring St. Los Angeles, Ca. 90061 (Address of principal executive offices) (Zip Code) (310) 217-9400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 10,979,558 shares of Common Stock outstanding as of May 10, 2012. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Condensed Financial Statements 4 Condensed Balance Sheets - March 31, 2012 (unaudited) and December 31, 2011 5 Condensed Statements of Operations for the three month periods ended March 31, 2012 and 2011 (unaudited) 6 Condensed Statement of Changes in Stockholders’ Equity for the three month period ended March 31, 2012 (unaudited) 7 Condensed Statements of Cash Flows for the three month periods ended March 31, 2012 and 2011 (unaudited) 8 Notes to Condensed Financial Statements (unaudited) 13 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures PART II - OTHER INFORMATION Item 1.Legal Proceedings 18 Item 1A.Risk Factors 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.Mine Safety Disclosures 18 Item 5.Other Information 18 Item 6.Exhibits 18 3 Part I – FINANCIAL INFORMATION Item 1. Financial Statements REED’S, INC. CONDENSED BALANCE SHEETS March 31, December 31, ASSETS (unaudited) Current assets: Cash $ $ Inventory Trade accounts receivable, net of allowance for doubtful accounts and returns and discounts of $135,000 and $135,000, respectively Prepaid inventory Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $1,891,000 and $1,739,000, respectively Brand names Deferred financing fees, net of amortization of $69,000 and $50,000, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Dividends payable Recycling fees payable Line of credit Current portion of long term financing obligation Current portion of capital leases payable Current portion of term loan Total current liabilities Long term financing obligation, less current portion, net of discount of $614,000 and $626,000, respectively Capital leases payable, less current portion Term loan, less current portion Total Liabilities Commitments and contingencies Stockholders’ equity: Series A Convertible Preferred stock, $10 par value, 500,000 shares authorized, 46,621 shares issued and outstanding Series B Convertible Preferred stock, $10par value, 500,000 shares authorized, 72,310 and 80,415 shares issued and outstanding, respectively Common stock, $.0001par value, 19,500,000shares authorized, 10,960,088 and 10,885,797 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed financial statements 4 REED’S, INC. CONDENSED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2012 and 2011 (Unaudited) Three months ended March 31, Sales $ $ Cost of tangible goods sold Cost of goods sold – idle capacity Gross profit Operating expenses: Delivery and handling expenses Selling and marketing expense General and administrative expense Total operating expenses Income (loss) from operations ) Interest expense ) ) Net loss ) ) Preferred stock dividend ) ) Net loss attributable to common stockholders $ ) $ ) Loss per share available to common stockholders - basic and diluted $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed financial statements 5 REED’S, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the Three months ended March 31, 2012 (unaudited) Series A Series B Additional Total Common Stock Preferred Stock Preferred Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance, December 31, 2011 $ ) $ Fair Value of commonstock issued forservices - Common stock issued upon conversion of Series B preferred stock - - - ) ) - - Cashless exercise of stock options - Fair value vesting of options issued to employees - Series Bpreferred stock dividend - ) ) Common stock paid for Series B preferred stock dividend - Net loss - ) ) Balance, March 31, 2012 $ ) $ The accompanying notes are an integral part of these condensed financial statements 6 REED’S, INC. CONDENSED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2012 and 2011 (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of stock options issued to employees Fair valueof common stock issued for services and bonus Changes in assets and liabilities: Accounts receivable ) ) Inventory ) Prepaidinventory and prepaid other current assets ) Accounts payable ) Accrued expenses ) Recycling fees payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, net of offering costs - Proceeds from warrant exercises - Principal repayments on long term financing obligation ) ) Principal repayments on capital lease obligation ) ) Principal repayments on notes payable - ) Principal repayments on term loan ) - Net repayments on lines of credit ) ) Net cash (used in) provided by financing activities ) 647,000 Net decrease in cash ) ) Cash at beginning of period Cash at end of period $
